                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
v.                                                )   Criminal Action No. 18-00242-KD-B
                                                  )
MACK DOAK and JAYCEE DOAK,                        )
                                                  )
       Defendants.                                )

                           TEMPORARY RESTRAINING ORDER

       This matter is before the Court on the United States’ Motion to Temporarily Restrain Real

Property, (Doc. 167), in the above-captioned case, made pursuant to the All Writs Acts, 28 U.S.C.

§ 1651. The Court, after having considered the motion and finding that the best interests of this

case will be served by granting the motion, GRANTS the motion.

       IT IS ORDERED that the Defendants shall not sell, liquidate, or otherwise transfer the

real property identified in the motion (namely, ten acres located at 7956-A County Road 121,

Rosharon, Texas 77583 and the buildings, fixtures, and appurtenances upon the land) until further

order of the Court.

       IT IS FURTHER ORDERED that if the real property described in the motion is sold,

liquidated, or otherwise transferred prior to entry of this Order, the Defendants shall transfer their

net proceeds resulting from the disposition of the real property into an account held by the United

States Marshals Service for use in accordance with further judicial proceedings.

       This Order shall remain in full force and effect until June 6, 2019, when the Court will hold

a hearing to determine whether this Order should be extended until all restitution ultimately

ordered is satisfied. The hearing is set for Thursday, June 6, 2019 at 1:00 p.m., in Courtroom 4B,



                                                  1
155 St. Joseph Street, Mobile, Alabama 36602. The United States Marshal is DIRECTED to

produce the Defendants for this hearing.

       If the Defendants have no objection to the Temporary Restraining Order, each Defendant

shall file a notice of no objection by noon on June 5, 2019.

                      DONE the 31st day of May 2019.

                                             /s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                2
